Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson US 20190229792 in view of Miao US 20210136733.

Regarding claim 1, 11, 20, Wilson teaches a quasi co-location configuration method, applied to a terminal side, comprising:
in a case that a network device configures an aperiodic reference signal quasi-co-located with a physical channel or a physical signal, determining, according to a preset manner a QCL 
However, Wilson teaches the aperiodic reference signal is a CSI-RS as opposed to the aperiodic reference signal or a target physical signal associated with the aperiodic reference signal is a quasi co-location signal of the physical channel or the physical signal.
Miao teaches a QCL-RS signal may be a CSI-RS ([0066]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wilson by   the aperiodic reference signal is a CSI-RS as opposed to the aperiodic reference signal or a target physical signal associated with the aperiodic reference signal is a quasi co-location signal of the physical channel, as suggested by Miao. This modification would benefit the system by enabling the system of Wilson to perform quasi co-location.

Regarding claims 7, 17, the aperiodic reference signal comprises a CSI-RS (Wilson: abstract, [0009]).

Allowable Subject Matter
Claims 2-6, 8-10, 12-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476